DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 

This communication is Final Office Action in response to amendment and remarks filed on 7/17/2020. Claims 1-18, 20-21, 23 has been examined and are pending.


                                                      
Examiner’s Note
Applicant is advised that this application has been assigned to a new examiner.  Examiner has thoroughly examined the record, prosecution history, read the recent Final Office Action sent 11/21/2019 and Non-Final Office Action mailed 4/17/2020 and considered all Amendments and Remarks submitted.




				Response to Amendment
The amendment filed on 7/17/2020 cancelled claim 22.  Claim 19 was previously cancelled. New claim 23 is added. Claims 1-3, 6-7, 9-10, 14-17, 20-21 have been amended.  Therefore, claims 1-18, 20-21, 23 are pending and addressed below.                




Claim Objections
Claims 10, 12, 13, 14 are objected to because of the following informalities: 
Appear Claim 10, 12, 13, 14 are system claims but recite depending on claim 8 which is a method.  For examination purposes, Examiner will treat claim 10, 12, 13, 14 depending on independent system claim 9. 
Appropriate correction is required.




Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory.  Applicant further argues an analogy with the McRO, Bascom, and Alice 101 decision.  Applicant further argues technical improvement has been made, in particular, argues that the decision in McRO. Bascom hold sway because the claimed invention improves computer capability or functionality.   


The claimed invention (Claims 1-18, 20-21, 23) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are
recited as performing generic computer functions routinely used in the computer applications:

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.
Claim 1, Steps 1-5 of, 

extracting one or more keywords from the search query; 
receiving a plurality of advertisements selected based on the one or more keywords; 
determining a placement of the plurality of advertisements on a search result page based on a number of clicks predicted for each of the plurality of advertisements, wherein each number of clicks is predicted based on i) a correlation factor associated with each of the plurality of advertisements and (ii) prior interactions of the user with respect to advertisements previously provided to the user that are similar to the plurality of advertisements, and 
wherein the correlation factor indicates an estimated amount of influence each advertisement of the plurality of advertisements has on one another when the plurality of advertisements are displayed on the search result page; and 
providing, to the user, the search results page including the plurality of advertisements arranged based on the placement.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activities, business relation); and managing personal behavior or relationships or interactions between people (including following rules or instructions) e.g., (“determining a placement of the plurality of advertisements on a search result page based on a number of clicks predicted for each of the plurality of advertisements”).


 
Further, in claim 1, 3, 5, steps of receiving and providing are considered insignificant extra solution activity because they merely receiving data/gathering data, and transmitting data/sending data/displaying data, thus are not significant more than the identified abstract idea.  

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., a processor, a computing device, a storage, a network). However, there are no machine/hardware/computer to actually perform the steps 1-5.   Other than reciting a processor” in the preamble, nothing in the claim element precludes the step from practically being performed in the mind. The steps are not actually performed by hardware or machine.   There is no specificity regarding any technology, just broadly a processor executing software instructions and a storage to store data.  

Thus, the processor/computing device are not essential elements to actually create, change, or display functionality, and is simply used as a tool to automate the mental 

At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis above).  Applicant simply use a processor/computing device as a tool to implement the abstract ideas.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e. a processor, a storage, computer readable medium, a display, software instructions) to link the abstract ideas to a technological environment, and thus amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.

Independent claim 1 (step 2B):  The additional element in claim 1 (e.g.  a processor, a computing device, a storage, a network) are recited at a high level of generality and/or are recited as performing generic computer display functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea.  
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the 

Applicant’s Specification ([0067]) indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0067], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

What Applicant is referring to ”determining a placement of the plurality of advertisements on a search result page based on a number of clicks predicted for each of the plurality of advertisements, wherein each number of clicks is predicted based on i) a correlation factor associated with each of the plurality of advertisements and (ii) prior interactions of the user with respect to advertisements previously provided to the user that are similar to the plurality of advertisements”, are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the 
Furthermore, it is the solution of the abstract idea but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more.

Again, the steps are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Dependent claims 2-6, 21, 23, merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological 

Independent claims 7, 9, 15:  Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of system/apparatus, method, or product claim.  Therefore, independent method claim 7, system claim 9, product claim 15, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  
It should be noted the limitations of the method claims are claimed as being performed by a computer besides a nominal recitation of comprising “a machine readable medium, a user interface, a processor, a storage) and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. Similarly, as it relates to the computer readable storage medium and the computer system claims, the limitations appear to be performed by a generic computing system. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. 
Further, the components (i.e. a processor, a system, a user interface, a machine-readable medium) described in independent claims 9, and 15, add nothing of substance to the underlying abstract idea.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  


Dependent claims 8, 10-14, and 16-18, 20, are merely add further details of the abstract steps/elements recited in claims 7, 9, and 15 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims              are also non-statutory subject matter.

Looking at the elements as combination does not add anything more than the elements analyzed individually.   Therefore, claim 1-18, 20, 21, 23 do not amount to significantly more than the abstract idea itself.  



Therefore, the additional elements of the independent claims considered as an ordered combination do not add anything more than the elements analyzed individually. Therefore, when considered individually or as an ordered combination, the additional elements do not amount to significantly more than the judicial exception.     The dependent claims are part of, or a related, judicial exception and do not amount to anything that is significantly more than the abstract idea itself.  The limitations of the dependent claims do not cure the deficiencies of the independent claims and the additional elements of the dependent claims do not constitute significantly more. Therefore, the claims are not significant more under Alice analysis.

Viewed as a whole, the claim (1-18, 20-21, 23) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim is not patent eligible and is directed to non-statutory matter.



Secondly, Applicant further argues an analogy with the McRO, Bascom, and Alice 101 decision. Applicant further argues technical improvement has been made, in particular, argues that the decision in McRO, Bascom hold sway because the claimed invention improves computer capability or functionality.   

The Examiner respectively submits that there is no similar technological solution in the instant claim as compared to McRO.  In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were Not directed to an abstract idea (Step 2A). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.  As part of its analysis, the McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). 
Federal Circuit found that the claimed rules allow computers to produce accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators; and the rules are limiting because they define morph weight sets as a function of phoneme sub-sequences. Id. at 

Comparing McRO with the claimed invention, Applicant has not identified any analogous improvement here that is attributable to the claimed invention. The specific rules/requirements (e.g., predicting a number of clicks based on a correlation factor/amount of influence, prior user interaction) are abstract ideas. Applicant tried to apply rules to implement abstract ideas. Therefore, even though these rules are specific rules, they are alone or in combination as a whole are not directed to improvements in computer technology or improvements in computer related technology as in McRO.

Further, what Applicant is referring to (e.g., extracting keyword from a user search query, predicting number of click based on correlation factors/amount of influence of the sponsored search results and user prior interaction to determine the placement of the sponsored search results in a search results page") simply implement the abstract ideas and is the solution of abstract idea. Although presenting advertisements that are relevant and will be of interest to a user may improve a business process of audience expansion, it achieve neither an improved technological result nor an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Thus, the argument that the instant application has made technical improvement and/or improve the computer functioning is unpersuasive.  


Thirdly, with regard to analogy to Bascom, the Examiner respectively submits that the argument is conclusory and unpersuasive.   

Bascom Global Internet Services (Bascom) has an inventive concept that is found in the non-conventional and non-generic arrangement of the additional elements i.e., the installation of a filtering tool at a specification, remote from the end-users, with customizable filtering features specific to each end user that allow web access to each end user while maintain the security and flexibility to the filter at the client computer.  There is no similar technological solution in the instant claim.  As already indicated above, the claimed invention is merely applying/implemented/performed the abstract idea by a server computing device/a service provider device as pointed out above.  

Again, what Applicant is referring to ”determining a placement of the plurality of advertisements on a search result page based on a number of clicks predicted for each of the plurality of advertisements, wherein each number of clicks is predicted based on i) a correlation factor associated with each of the plurality of advertisements and (ii) prior interactions of the user with respect to advertisements previously provided to the user that are similar to the plurality of advertisements”, are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. 

       
Specifically again, the instant claim limitations falls within “Certain Methods of Organizing Human Activity” grouping of abstract idea because it mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations).  This limitation is merely mental tasks amounts no more than mere instructions/tool to apply the identified judicial exception(s) using a generic computing device.  There are no machine/.hardware/computer to actually perform the steps, thus it/they are not significantly more than the identified abstract idea.  See MPEP 2106.05(f).   Furthermore, in claim 1, 7, 9, 15, the other additional elements (e.g., a computing device, a processor, a storage, a machine-readable medium) are merely the source or destination where the information is being received and transmit/sent, which is/are considered as general linking to technological environment; thus is/are not significantly more than the identified abstract idea.  See MPEP 2106.05(h).  


Viewed the claim as a whole, the additional elements individually and in combination do Not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology as in Bascom. 

Moreover, with regard to Applicant’s argument that the instant claims are non-conventional activity.   In response, the Examiner respectfully disagrees.

However, the Examiner respectively submits that as indicated above under 101 rejection, the Office has provided factual evidence as required by Berkheimer’s memo for the additional elements that are “well-understood, routine, and conventional”.    





Again, Independent claim 1 (step 2B):  The additional element in claim 1 (e.g.  a processor, a computing device, a storage, a network) are recited at a high level of generality and/or are recited as performing generic computer display functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea.  
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the 

Applicant’s Specification ([0067]) indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0067], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  
Thus, evidence has been provided as required by Berkheimer’s memo.

Additionally, the instant claims are abstract idea of organized information through human activity which can be done mentally or by paper& pen, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more (see Alice 101 analysis above).   The Examiner respectively submits that Berkheimer memo 

The Examiner respectively submits that the Office is not required to provide evidence/supports according to Berkheimer’s memo for limitations/steps that are abstract idea(s).  

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.

Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  
The previously presented 101 rejections are maintained in this Office action.





Applicant's arguments with respect to the newly amended claims have been considered but are not persuasive, and are moot in view of the ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, 7, 9, 15 and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that Elango reference is now introduced and additional sections of Compain and Yu references are now cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to Elango’s and additional Compain and Yu’s teachings to support the rejection moots Applicant's argument with respect to the claims. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   


With respect to dependent claims Applicant argues that claims 2-6, 21, 23, 8, 10-14, and 16-18, 20, dependent from independent claim 1, 7, 9, and 15 respectively,                 therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-18, 20-21, and 23 are not allowable over the recited arts of record.

The applicant's arguments directed towards newly added amendments to the claims have been addressed in the Office Action below. This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.






				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18, 20-21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-5 of, 
receiving a search query from a user; 
extracting one or more keywords from the search query; 
receiving a plurality of advertisements selected based on the one or more keywords; 
determining a placement of the plurality of advertisements on a search result page based on a number of clicks predicted for each of the plurality of advertisements, wherein each number of clicks is predicted based on i) a correlation factor associated with each of the plurality of advertisements and (ii) prior interactions of the user with respect to advertisements previously provided to the user that are similar to the plurality of advertisements, and 

providing, to the user, the search results page including the plurality of advertisements arranged based on the placement.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activities, business relation); and managing personal behavior or relationships or interactions between people (including following rules or instructions) e.g., (“determining a placement of the plurality of advertisements on a search result page based on a number of clicks predicted for each of the plurality of advertisements”).

In addition, claim 1 steps 1-5 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive a search query/keyword, can observe/extract keyword, can evaluate/determine placement of ad on a search result page, can observe/provide the search result page. 
 
Further, in claim 1, 3, 5, steps of receiving and providing are considered insignificant extra solution activity because they merely receiving data/gathering data, and 

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., a processor, a computing device, a storage, a network). However, there are no machine/hardware/computer to actually perform the steps 1-5.   Other than reciting a processor” in the preamble, nothing in the claim element precludes the step from practically being performed in the mind. The steps are not actually performed by hardware or machine.   There is no specificity regarding any technology, just broadly a processor executing software instructions and a storage to store data.  

Thus, the processor/computing device are not essential elements to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor executing software instructions as a tool to implement the abstract ideas.  The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.



Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e. a processor, a storage, computer readable medium, a display, software instructions) to link the abstract ideas to a technological environment, and thus amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.

Independent claim 1 (step 2B):  The additional element in claim 1 (e.g.  a processor, a computing device, a storage, a network) are recited at a high level of generality and/or are recited as performing generic computer display functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea.  
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly 

Applicant’s Specification ([0067]) indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0067], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided 

What Applicant is referring to ”determining a placement of the plurality of advertisements on a search result page based on a number of clicks predicted for each of the plurality of advertisements, wherein each number of clicks is predicted based on i) a correlation factor associated with each of the plurality of advertisements and (ii) prior interactions of the user with respect to advertisements previously provided to the user that are similar to the plurality of advertisements”, are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. 
Furthermore, it is the solution of the abstract idea but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of 

Again, the steps are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Dependent claims 2-6, 21, 23, merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-6, 21, 23 are also non-statutory subject matter.

Independent claims 7, 9, 15:  Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of system/apparatus, method, or product claim.  Therefore, independent method claim 7, system claim 9, product claim 15, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a processor, a system, a user interface, a machine-readable medium) described in independent claims 9, and 15, add nothing of substance to the underlying abstract idea.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 



Applicant’s Specification,  paras [0067] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0067], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed 

Dependent claims 8, 10-14, and 16-18, 20, are merely add further details of the abstract steps/elements recited in claims 7, 9, and 15 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims              are also non-statutory subject matter.

Looking at the elements as combination does not add anything more than the elements analyzed individually.   Therefore, claim 1-18, 20, 21, 23 do not amount to significantly more than the abstract idea itself.  

The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.

Therefore, the additional elements of the independent claims considered as an ordered combination do not add anything more than the elements analyzed individually. Therefore, when considered individually or as an ordered combination, the additional 

Viewed as a whole, the claim (1-18, 20-21, 23) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim is not patent eligible and is directed to non-statutory matter.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-18, 23 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Compain et al. (US 2014/0181634), in view of You et al. (US 2012/0143672).



As per claim 1, 9, 15,  Compain discloses a method, a system, and a non-transitory machine-readable medium, having at least one processor ([0075]), storage ([0075]), and a communication platform to a network ([0075]) for placing advertisements in a search result page, comprising:
receiving a search query from a user ([0027, The user devices 106 submit search queries to the search engine 110.  The search queries are submitted in the form of a search request that includes the search request and, optionally, a unique identifier that identifies the user device 106 that submits the request]); 
extracting one or more keywords from the search query ([0032, advertisers provide bids for keywords that are present in either search queries]); 
receiving a plurality of advertisements selected based on the one or more keywords ([0032, advertisers provide bids for keywords that are present in either search queries]);
determining a placement of the plurality of advertisements on a search result page based on a number of clicks predicted for each of the plurality of advertisements ([0004, Inferring whether the user is likely to perform an action indicating interest in one or more content items may involve deciding whether the user is likely to click on a link associated with a content item, 0031, the queries submitted from user devices 106 are stored in query logs 114.  Click data for the queries and the web pages referenced by the search results are stored in click logs 116.  The query logs 114 and the click logs 116 define search history data 117 that include data from and related to previous search requests associated with unique identifiers, 0063, For example, in the example of FIG. 3, assume that the user affirmatively clicks on image 315, thereby causing it to enlarge per the webpage publisher's specifications.  From that affirmative act--specifically, enlarging the image 315 thereby expressing interest in the image--a reasonable inference may be made that the user is inclined towards visual or graphic (as opposed to textual) content.  Consequently, this inference may be used subsequently by the logic engine as a weighting factor in deciding what type of replacement content items to cause to be served to the client device 210.  Similarly, if for example the user interacts with one of the three topics 310, a reasonable inference can be made that a subsequent replacement content item should be complementary to the selected topic because such as complementary content item is likely to be of interest to the user, 0065, For example, assuming that the content item is a clickable ad and the predetermined action is clicking on the ad (thereby expressing interest in the ad), the process 400 may infer from the 
providing, to the user, the search results page including the plurality of advertisements arranged based on the placement (Fig. 3, item 305-308, [0043, FIG. 3 is a representation of a browser window 300 displaying a dynamic presentation page 305. Such as a webpage, having independently and selectively changeable content item spaces (labeled A, B, C, and D)—for 

However, Compain does not explicitly disclose 
wherein the correlation factor indicates an estimated amount of influence each advertisement of the plurality of advertisements has on one another when the plurality of advertisements are displayed on the search result page;


You discloses ([0024, In the conventional ranking model, the click probability of all ads 
candidates 300 are independently evaluated online by the trained first model.  
The estimated CPM (eCPM) of each ad candidate is then calculated as the product 
of the predicted click probability and its bid.  Then all ads candidates are 
ranked according to their eCPM.  Once the ads candidates are ranked, the top 
ads of the ranked list are shown on north section of the page while the rest ads are shown on east and south, 0029, The second ranking model is trained to predict the click probability for an ad in a certain "context."  An example of the context may be a certain arrangement of all ads shown in the north section.  An example of the training method may be based on a listwise approach to directly optimize the eCPM over all permutations of north ads in the training data.  The ad provider thus can obtain a more accurate estimation on click probability and eCPM for each north ad 230 in the north section 242]).

 Compain to include the influence correlator estimator, as taught by You, to better predict ad clicks, as a really great ad would steal clicks from surrounding ads.




As per claim 2, 10, 16, Compain further discloses, 

obtaining profile information of the user ([0065, The logic engine's rules may be based on any or all of several different factors……… the user's demographics, the user's browsing history, the type of client device (e.g.,desktop, table or Smartphone), the type of browser application, the device's geographic location]); and 
retrieving user behaviors from a database based on the profile information, wherein the placement of the plurality of advertisements is further determined based on the user behaviors, and the user behaviors comprise the prior interactions of the user with respect to the advertisements previously provided to the user ([0005, Determining whether the user is likely to perform the predetermined action may be performed by a logic engine applying pre-defined rules. One or more of the rules may be based on factors including one or more a nature of the affirmative act performed by the user, a duration of time spent on the presentation page by the user, demographics of the user, browsing history of the user, 0021, for example, an advertisement presented to a user viewing a webpage can be refreshed with a new, replacement advertisement when it is 



As per claim 3, 11, 17, Compain further discloses,

estimating a user likelihood factor for each of the plurality of advertisements based on the user behaviors to obtain user likelihood factors ([0004, Inferring whether the user is likely to perform an action indicating interest in one or more content items may involve deciding whether the user is likely to click on a link associated with a content item, 0031, the queries submitted from user devices 106 are stored in query logs 114.  Click data for the queries and the web pages referenced by the search results are stored in click logs 116.  The query logs 114 and the click logs 116 define search history data 117 that include data from and related to previous search requests associated with unique identifiers, ck relating to affirmative user acts that the user is unlikely to click on the displayed ad]), 
wherein: the placement of the plurality of advertisements is further determined based on the user likelihood factors, and the user likelihood factor indicates a chance that the user clicks at least one of the plurality of advertisements ([0043, advertisements that may be individually replaced upon detecting user disinterest…….. to move from a first position 305, along path 307, to a second position 308 and does so without clicking on the widget ad displayed in space B, 0047, an affirmative act by a user of "mousing over" a content item without clicking on it (or taking other predetermined action) may indicate a level of interest in the content item, 0063, For example, in the example of FIG. 3, assume that the user affirmatively clicks on image 315, thereby causing it to enlarge per 



As per claim 4, 12, 18, Compain further discloses,

wherein the placement of the plurality of advertisements is further determined based on qualities of the plurality of advertisements, the method further comprises: 
obtaining a plurality of quality factors associated with each of the plurality of advertisements ([0037, The campaign data 122 and the performance data 124 are used as input parameters to an advertisement auction.  In particular, the content item management system 120, in response to each request for advertisements, conducts an auction to select advertisements that are provided in response to the request]); and 
estimating a quality grade for each of the plurality of advertisements based on the plurality of quality factors, wherein the placement of the plurality of advertisements is further determined based on the quality grades ([0037, The advertisements are ranked according to a score that, in some implementations, is proportional to a value based on an advertisement bid and one or more parameters specified in the performance data 124, 0037, The highest ranked advertisements resulting from the auction are selected and provided to the requesting user device]).




As per claim 5, 13, Compain further discloses, further comprising: 
obtaining a creative associated with each of the plurality of advertisements ([0036, the content item management system 120 includes a data storage system that stores campaign data 122 and performance data 124. The campaign data 122 stores advertisements, 0043, FIG. 3 is a representation of a browser window 300 displaying a dynamic presentation page 305. Such as a webpage, having independently and selectively changeable content item spaces (labeled A, B, C, and D)—for example, advertisements that may be individually replaced upon detecting user disinterest]), wherein the correlation factor associated with each of the plurality of advertisements is based on the creative associated with the advertisement ([0049, user interaction with the publisher specified content 310 and/or 315 may serve as affirmative acts by the user from which disinterest in a particular content item may be determined or inferred. For example, if in the 





As per claim 6, 8, 14, 20, Compain further discloses, further comprising: 
While Compain teaches predicting, …..the number of clicks for each of the plurality of advertisements based on user behaviors, quality factors associated with each of the plurality of advertisements (Fig. 3, item 305-308, [0004, Inferring whether the user is likely to perform an action indicating interest in one or more content items may involve deciding whether the user is likely to click on a link associated with a content item, 0031, the queries submitted from user devices 106 are stored in query logs 114.  Click data for the queries and the web pages referenced by the search results are stored in click logs 116.  The query logs 114 and the click logs 116 define search history data 117 that include data from and related to previous search requests associated with unique identifiers, 0046, That affirmative act--namely, that the user has "moused over" the widget ad in space B--may be used by the logic engine 230 (potentially along with other information) to determine or infer that the user is disinterested in the stainless steel widget ad displayed in space B, the logic being that likely the user's gaze followed movement of the cursor along path 307, and thus necessarily saw the widget ad in space B, but because the user did not click on the widget ad, the user may be deemed 

However, Compain does not explicitly disclose “using a machine learning model”, 
([0014, machine learned model to compute the click probability for the ad given a specific user query]).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the ad placement method of Compain to include the machine learning model to predict clicks for ad placement, as taught by You, to better predict ad clicks by using computer algorithm to place  ads more profitably. 


As per claim 7, Compain discloses a method, implemented on at least one computing device each of which has at least one processor ([0075]), storage ([0075]), and a communication platform connected to a network ([0075]) for placing advertisements in a search results page, the method comprising: 
receiving a search query from a user ([0027, The user devices 106 submit search queries to the search engine 110.  The search queries are submitted in the form of a search request that includes the search request and, optionally, a unique identifier that identifies the user device 106 that submits the request]); 
retrieving behavior information associated with the user, the behavior information comprises prior interactions of the user with respect to advertisements previously provided to the user that are similar to the plurality of advertisements ([0031, the queries submitted from user devices 106 are stored in query logs 114.  Click data for the queries and the web pages referenced by the search results are stored in click logs 116.  The query logs 114 and the click logs 116 define search history data 117 that include data from and related to previous search requests associated with unique identifiers, 0063, For example, in the example of FIG. 3, assume that the user affirmatively clicks on image 315, thereby causing it to enlarge per the webpage publisher's specifications.  From that affirmative act--specifically, enlarging the image 315 thereby expressing interest in the image--a reasonable inference may be made that the user is inclined towards visual or graphic (as opposed to textual) content.  Consequently, this inference may be used subsequently by the logic engine as a weighting factor in deciding what type of replacement content items to cause to be served to the client device 210.  
extracting one or more keywords from the search query ([0032, advertisers provide bids for keywords that are present in either search queries]); 
receiving a plurality of advertisements selected based on the one or more keywords and user behaviors determined from the behavior information ([0032, advertisers provide bids for keywords that are present in either search queries]); 
determining a placement of the plurality of advertisements on a search result page based on a number of clicks predicted for each of the plurality of advertisements ([0004, Inferring whether the user is likely to perform an action indicating interest in one or more content items may involve deciding whether the user is likely to click on a link associated with a content item, 0031, the queries submitted from user devices 106 are stored in query logs 114.  Click data for the queries and the web pages referenced by the search results are stored in click logs 116.  The query logs 114 and the click logs 116 define search history data 117 that include data from and related to previous search requests associated with unique identifiers, 0063, For example, in the example of FIG. 3, assume that the user affirmatively clicks on image 315, thereby causing it to enlarge per the webpage publisher's specifications.  From that affirmative act--specifically, enlarging the image 315 thereby expressing interest in the image--a reasonable inference may be made that the user is inclined towards visual or graphic (as 
providing, to the user, the search results page including the plurality of advertisements arranged based on the placement (Fig. 3, item 305-308, [0043, FIG. 3 is a representation of a browser window 300 displaying a dynamic presentation page 305. Such as a webpage, having independently and 


However, Compain does not explicitly disclose 
the correlation factor indicates an estimated amount of influence each advertisement of the plurality of advertisements has on one another when the plurality of advertisements are displayed together on the search result page, and 
the amount of influence each advertisement of the plurality of advertisements has on one another when the plurality of advertisements are displayed together on the search result page is determined based on (i) the user behaviors, (ii) the quality factors associated with each of the plurality of advertisements, and (iii) the correlation factor associated with each of the plurality of advertisements when the plurality of advertisements are displayed together on the search result page; and 

You discloses ([0006, In this stage, a first model is trained offline on historical view/click data to predict the click for an ad without using the interaction features between ads.  In online serving, all the ad candidates are evaluated by the first model and a rough eCPM for each ad can be obtained.  Correspondingly, the top N candidates are selected to be 
displayed in the north section….  Phase 2 is list ranking phase.  We train a 

same section, 0024, In the conventional ranking model, the click probability of all ads 
candidates 300 are independently evaluated online by the trained first model.  
The estimated CPM (eCPM) of each ad candidate is then calculated as the product 
of the predicted click probability and its bid.  Then all ads candidates are ranked according to their eCPM.  Once the ads candidates are ranked, the top ads of the ranked list are shown on north section of the page while the rest ads are shown on east and south, 0029, The second ranking model is trained to predict the click probability for an ad in a certain "context."  An example of the context may be a certain arrangement of all ads shown in the north section.  An example of the training method may be based on a listwise approach to directly optimize the eCPM over all permutations of north ads in the training data.  The ad provider thus can obtain a more accurate estimation on click probability and eCPM for each north ad 230 in the north section 242]).

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the user likelihood factor/ad placement method  Compain to include the influence correlator estimator, as taught by You, to better predict ad clicks, as a really great ad would steal clicks from surrounding ads.


As per claim 23, Compain further discloses, wherein receiving the plurality of advertisements selected based on the one or more keywords comprises: 
detecting a number of available ad spaces on the search result page ([0027, returns the search results to the user devices 106 in search results page, 0038, an inventory of content spaces (labeled A, B, C, D, E in FIG. 2) in which ads or other content items can be displayed]); 
generating a bid on each of the available ad spaces and related the one or more keywords ([0032, Example selection rules include keyword selection, in which advertisers provide bids for keywords that are present in either search queries or webpage content.  Advertisements that are associated with keywords having bids that result in an advertisement slot being awarded in response to an auction are selected for displaying in the advertisement slots]]); 
sending the bid request to a plurality of advertisers via an ad exchange ([0037, In particular, the content item management system 120, in response to each request for advertisements, conducts an auction to select advertisements that are provided in response to the request.  The advertisements are ranked according to a score that, in some implementations, is proportional to a value based on an advertisement bid and one or more parameters specified in the performance data 124]); 
receiving, from the ad exchange, a plurality of bids on the available ad spaces and the one or more keywords ([0032,  Advertisements that are associated with keywords having bids that result in an advertisement slot being awarded in response to an auction are selected for displaying in the advertisement slots]); 
determining a ranking of the plurality of bids ([0037, The advertisements are ranked according to a score that, in some implementations, is proportional to a value based on an advertisement bid and one or more parameters specified in the performance data 124]); 
selecting a set of bids from the plurality of bids based on the ranking ([0037, The advertisements are ranked according to a score that, in some implementations, is proportional to a value based on an advertisement bid and one or more parameters specified in the performance data 124,   0037,  The highest ranked advertisements resulting from the auction are selected and provided to the requesting user device]); 
generating an ad request for obtaining ads to be placed on the search result page corresponding to the set of bids ([0037, In particular, the content item management system 120, in response to each request for advertisements, conducts an auction to select advertisements that are provided in response to the request, 0037,  The highest ranked advertisements resulting from the auction are selected and provided to the requesting user device, 0032, Example selection rules include keyword selection, in which advertisers provide bids for keywords that are present in either search queries or webpage content.  Advertisements that are associated with keywords having bids that result in an advertisement slot 
sending the ad request to the ad exchange, wherein the plurality of advertisements are received in response to the ad request ([0035, the user device renders the search results page and sends a request to the content item management system 120, along with one or more keywords related to the query that the user provide to the search engine 110.  The content item management system 120, in turn, provides directed content items to the particular user device]).


Claim 21 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Compain et al. (US 2014/0181634), in view of You et al. (US 2012/0143672), further in view of Elango (US 2009/0192983).

As per claim 21, Compain further discloses, comprises: 
detecting a plurality of available ad spaces on the search result page produced in response to the search query (Fig. 2, A, B, C, D, E, [0027, returns the search results to the user devices 106 in search results page, 0038, an inventory of content spaces (labeled A, B, C, D, E in FIG. 2) in which ads or other content items can be displayed]); and 
assigning each of the plurality of advertisements to one of the plurality of available ad spaces on the search result page based on each of the plurality of available ad spaces place on the search result page and ([0038, an inventory of 
assigning the first advertisement to the first available ad space and the second advertisement to the second available ad space ([0049, Similarly, user interaction with the publisher specified content 310 and/or 315 may serve as affirmative acts by the user from which disinterest in a particular content item may be determined or inferred.  For example, if in the example of FIG. 3, the user expands Topic 3 (the bottommost topic at 310), the displayed information associate with Topic 3 may increase in size thereby effectively moving space C downward on the webpage 305 


wherein the placement comprises on the search result page comprises the first advertisement being placed at the first available ad space and the second advertisement being placed at the second available ad space ([0027, returns the search results to the user devices 106 in search results page, 0038, an inventory of content spaces (labeled A, B, C, D, E in FIG. 2) in which ads or other content items can be displayed]).




However, Compain does not appear to explicitly disclose the number of clicks predicted for each of the plurality of advertisements when placed at the respective one of the plurality of available ad spaces.

You discloses (abstract, predicts a first click probability for each ad, [0004, Ads which are directed to the same search term are candidates to be placed on the web page, sorted and ranked, claim 4, wherein the overall expected revenue of the placed ads in the block is more than a total revenue from other blocks on the webpage]).

However, Compain does not appear to explicitly disclose

o	assigning the second advertisement to the first available ad space and the first advertisement to the second available ad space; 
o	determining a third number of clicks predicted for the second advertisement when placed at the first available ad space and a fourth number of clicks predicted for the first advertisement when placed at the second available at space; 

You teaches ([0015, The ads placement in the north section of the webpage is the most important to the ad provider because more than half of the revenue is yielded by the ads displayed in the north section.  More clicks on the north ads will bring more revenue to the ad provider.  It is one of the features of this disclosure to optimize the arrangement of north ads in the north section.  However, the disclosed method may be used to optimize the arrangement of ads displayed in other desired sections, 0020, Ads 
displayed in the northern section of the webpage usually have the highest click 
probability by users searching a product using the search engine, 0024, The estimated CPM (eCPM) of each ad candidate is then calculated as the product of the predicted click probability and its bid.  Then all ads candidates are ranked according to their eCPM.  Once the ads candidates are ranked, the top ads of the ranked list are shown on north section of the page while the rest ads are shown on east and south, 0025, In 
provider thus can obtain a more accurate estimation on click probability and 
eCPM for each north ad 230 in the north section 242, 0032, The first ads data set includes the historical view and click data for all ads candidates to be displayed on the webpage.  The dimension of the feature set in the first ranking model is less than 10, 0036, In step 340, the computer system predicts a second click probability for each north ad candidate in the second ads data set.  The second click probability may vary if the interaction features such as the position of the ad in the north block changes.  For each different arrangement of north ads in the north block, the click probability of all north ads may have to be updated.  This step may be implemented online.  The selected top N ads candidates are enumerated all their permutations on the M slots in the north block, 0037,   In step 350, the computer system then evaluates the overall click and revenue yielded by each permutation arrangement using the second ranking model.  In the evaluation, every slot is assigned with a certain Ad]).       

Therefore, it would have been obvious to one of ordinary skill   before the effective filing date of the claimed invention to modify the user ad placement method of Compain to 


However, Compain and Yu do not explicitly disclose,

determining that (i) the first number of clicks is greater than the fourth number of clicks, (ii) the second number of clicks is greater than the third number of clicks, and (iii) the first number of clicks is greater than the second number of clicks, 


Elango teaches (Fig. 5, item 506, [0066,  For example, query report 814 may appear as follows in Table 6, showing queries that led to clicks of advertisements (indicated in the third column with a number of clicks of the advertisement) …. Furthermore, query report 814 may include further information than is shown in Tables 5 and 6, including further information regarding the clicked queries and related queries from search query log 108 and/or entity-specific query log 606 (e.g., query rankings, etc.), as desired for a particular application.

Therefore, it would have been obvious to one of ordinary skill   before the effective filing date of the claimed invention to modify the user ad placement method of Compain and Yu to include a click report, as taught by Elango, to better predict ad success and optimization.


                                                          Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUN M LI/Primary Examiner, Art Unit 3681